DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of fabricating a semiconductor device, comprising:
forming a first transistor, comprising:
forming a plurality of lightly doped regions in a substrate;
forming a first gate structure on the substrate, the first gate structure covering portions of the plurality of lightly doped regions and a portion of the substrate;
forming a plurality of first spacers on sidewalls of the first gate structure;
forming a plurality of doped regions on two sides of the plurality of first spacers and in the plurality of lightly doped regions;
forming an etching stop layer on the substrate to cover the first gate structure, the plurality of first spacers and the plurality of doped regions;

patterning the etching stop layer and the first gate structure to form a second gate structure, and to form a plurality of trenches between the second gate structure and the plurality of first spacers; and

forming a first dielectric layer on the substrate to cover the etching stop layer and fill the plurality of trenches, wherein the first dielectric layer filled in the trenches is used as a plurality of virtual spacers.

Claim 8 recites a semiconductor device, comprising:
a first transistor, comprising:
a plurality of lightly doped regions, separated from each other and located in a substrate;
a first gate structure, covering portions of the plurality of lightly doped regions and a portion of the substrate;
a plurality of first spacers, laterally located beside the first gate structure;
a plurality of first doped regions, located in the plurality of lightly doped regions on two sides of the plurality of first spacers;
an etching stop layer, covering the plurality of first spacers and the plurality of first doped regions;
a dielectric layer, covering the etching stop layer;
a plurality of contacts, penetrating through the dielectric layer and the etching stop layer to electrically connect the plurality of first doped regions; and
a plurality of virtual spacers, located between the first gate structure and the plurality of first spacers, wherein materials of the virtual spacers and the dielectric layer are the same,
wherein the plurality of lightly doped regions has bottom surfaces lower than bottom surfaces of the plurality of first doped regions,
wherein widths of the plurality of virtual spacers are greater than widths of the plurality of first spacers.

Claim 11 recites a semiconductor device, comprising:
a first transistor, comprising:
a plurality of lightly doped regions, separated from each other and located in a substrate;
a first gate structure, covering portions of the plurality of lightly doped regions and a portion of the substrate;
a plurality of first spacers, laterally located beside the first gate structure;
a plurality of first doped regions, located in the plurality of lightly doped regions on two sides of the plurality of first spacers;
an etching stop layer, covering the plurality of first spacers and the plurality of first doped regions;
a dielectric layer, covering the etching stop layer;
a plurality of contacts, penetrating through the dielectric layer and the etching stop layer to electrically connect the plurality of first doped regions;
a plurality of virtual spacers, located between the first gate structure and the plurality of first spacers, wherein materials of the virtual spacers and the dielectric layer are the same; and
a conductive structure, located between one of the plurality of virtual spacers and one of the plurality of first spacers,
wherein the one of the plurality of virtual spacers is located between and in contact with the conductive structure and the first gate structure, and another one of the plurality of virtual spacers is in contact with the first gate structure and the one of the plurality of first spacers,
wherein widths of the plurality of virtual spacers are greater than widths of the plurality of first spacers.

Previous rejections were in view of US Patent No. 8,803,234 (“Liao”) and US PG Pub 2006/0113627 (“Chen”). Together, the references suggested embodiments for a transistor having multiple sidewalls spacers that could be considered “virtual spacers”. However, the references do not disclose the process claimed by Applicant, including “patterning the etching stop layer and the first gate structure to form a second gate structure and to form a plurality of trenches between the second gate structure and the plurality of first spacers; and forming a first dielectric layer on the substrate to cover the etching stop layer and fill the plurality of trenches. Such a process is not apparent as the trenches within the gate may result in voids among other manufacturing considerations. 
Furthermore, Applicant requires the widths of the plurality of virtual spacers be greater than widths of the plurality of first spacers. The references of record do not disclose such a limitation and it is not apparent from the references that the virtual spacers should be wider than the spacers. Liao is specific that the pitch P (Fig. 5) follow a ratio of 1:5-1:20 compared to C1, the critical size of the gate structure. Increasing the virtual spacer width would increase the pitch and effect the ratio of Liao. As such, Liao appears to teach away from having wider virtual spacers.

A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-7, 9, 12, 13 and 15-20 depend on one of Claims 1, 8 or 14 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818